Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation Prior Art Consideration
	The instant application is a continuation of U.S. Patent Application Serial Number 17/006,733, filed on August 28, 2020, now U.S. Patent No. 11,244,706, which itself is a continuation of U.S. Patent Application Serial Number 16/634,128, filed on January 24, 2020, now U.S. Patent No. 10,783,921. The Examiner notes that the prior art cited in the earlier applications has been considered (which may, or may not, include any reference(s) cited on any information disclosure statement(s) filed with the instant application) - As per MPEP 2001.06(b), no separate citation of the prior art from the parent application is required.

As stated in section MPEP 2001.06(b):
If the application under examination is identified as a continuation, divisional, or continuation-in-part of an earlier application, the examiner will consider the prior art properly cited in the earlier application. See MPEP § 609 and MPEP § 719.05, subsection (II)(A), example J. The examiner must indicate in the first Office action whether the prior art in a related earlier application has been reviewed. Accordingly, no separate citation of the same prior art need be made in the later application, unless applicant wants a listing of the prior art printed on the face of the patent.



	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(I) The following phrase(s) lack clear antecedent basis within the claim(s), i.e., either the particularly recited passage fails to be properly introduced prior to its appearance at that point in the claim or the structure recited in the passage is not an inherent part of or component of the previously recited structure:
	(i) Claim 1 (line 1), "the ring-shaped glass spacer."
(II) Additionally, since claims 2-18 depend directly or indirectly from claim 1, they too are thus rejected under the second paragraph (b) of 35 U.S.C. § 112.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 2003/0175471 A1) in view of Fukumoto (WO 2013/099082 A1).
As per claim 1, Kaneko (US 2003/0175471 A1) discloses a method for manufacturing a ring-shaped glass spacer (e.g., 5) to be arranged in contact with a magnetic disk (e.g., 11) in a hard disk drive apparatus (e.g., "magnetic disk drive" - see paragraphs [0002, 0004]), the method comprising: preparing a ring-shaped glass blank (e.g., 3); and grinding main surfaces (e.g., 10) of the ring-shaped glass blank (3) (e.g., see, inter alia, paragraph [0032]).
As per claims 3 (and claim 5, rejected, infra), further comprising performing shape processing on the ring-shaped glass blank to provide a transitional surface between at least one of the main surfaces (10) of the ring- shaped glass blank (3) and one of an outer circumferential edge surface and an inner circumferential edge surface - see the formation of chamfered edge surfaces of the glass ring blank - inter alia, paragraph [0042].  
	As per claims 4 (and claim 6, rejected, infra) wherein the transitional surface is a chamfered surface - see the formation of chamfered edge surfaces of the glass ring blank - inter alia, paragraph [0042].  
As per claims 11-13 (as well as claim 14, rejected, infra), further comprising forming a conductive film (e.g., 20) on at least one of the main surfaces (10) of the glass spacer (5) - see Fig. 4; paragraph [0046].
	As per claim 1, however, Kaneko (US 2003/0175471 A1) remains silent with regard to wherein the grinding includes using grinding pads that include diamond particles as fixed abrasive particles.  
	However, grinding glass-bank surfaces for components used in magnetic disk drives, using grinding pads that include diamond particles as fixed abrasive particles, is ubiquitous and well-known in the art.
	As just one example, Fukumoto (WO 2013/099082 A1) discloses, in the same field of endeavor of Kaneko (US 2003/0175471 A1), a method for manufacturing glass substrates used in magnetic hard disk drives, wherein, as per claim 1, a method for grinding the glass substrate surfaces of substrates used within magnetic hard disk drives, comprises: preparing a ring-shaped glass blank (e.g., 1); and grinding main surfaces of the ring-shaped glass blank by using grinding pads that include diamond particles as fixed abrasive particles (e.g., see, inter alia, p. 11, ll. 16-20 - under the heading "[First grinding process]" of enclosed translation of Fukumoto (WO 2013/099082 A1)).
Given the express teachings and motivations, as espoused by Fukumoto (WO 2013/099082 A1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the grinding process of Kaneko (US 2003/0175471 A1) as grinding the main surfaces of the ring-shaped glass blank by using grinding pads that include diamond particles as fixed abrasive particles, as shown by Fukumoto (WO 2013/099082 A1), in order to advantageously minimize surface defects of the glass substrate for HDD glass substrates, while further using a well-known double-sided polishing pad machine having diamond abrasive particles, to process the glass substrate blank to a desired surface roughness - e.g., see, inter alia, p. 11, ll. 16-20 - under the heading "[First grinding process]" of enclosed translation of Fukumoto (WO 2013/099082 A1); note further that even the reference to Kaneko (US 2003/0175471 A1) already readily recognizes the glass blank of the spacer rings main surfaces need a grinding process to effect a desired surface roughness (e.g., see paragraphs [0032, 0044, 0045] of Kaneko (US 2003/0175471 A1)). 

Claims 2, 5, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 2003/0175471 A1) in view of Fukumoto (WO 2013/099082 A1), as applied to claim 1 above, and further in view of Kobayashi et al. (US 2011/0039476 A1).
	See the description of Kaneko (US 2003/0175471 A1) in view of Fukumoto (WO 2013/099082 A1), supra.
	As per claim 5, see the rejection of claim 3, supra.
	As per claim 6, see the rejection of claim 4, supra.
As per claim 14, see the rejection of claims 11-13, supra.
	As per claim 2, Kaneko (US 2003/0175471 A1) in view of Fukumoto (WO 2013/099082 A1), remains silent with regard to wherein the grinding of the main surfaces of the ring-shaped glass blank is performed by using grinding pads each including, as each of the fixed abrasive particles, an aggregate formed by bonding the diamond particles through vitrification.  
	However, fixing such diamond abrasive fixed particles (as shown by Fukumoto (WO 2013/099082 A1)) through vitrification, is well-known and ubiquitous in the diamond pad grinding art.
As just one example, Kobayashi et al. (US 2011/0039476 A1) discloses an analogous double-sided grinding apparatus, using diamond abrasive grains, as Fukumoto (WO 2013/099082 A1), but further evidences the well-known practice of fixing such diamond abrasive particles through vitrification (e.g., see paragraph [0045] of Kobayashi et al. (US 2011/0039476 A1)).
Given the express teachings and motivations, as espoused by Kobayashi et al. (US 2011/0039476 A1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the double-sided grinding apparatus, using diamond abrasive grains, as Fukumoto (WO 2013/099082 A1) (as applied to Kaneko (US 2003/0175471 A1)), such that diamond abrasive fixed particles of such a grinding apparatus, are fixed through vitrification, as taught by Kobayashi et al. (US 2011/0039476 A1), in order to simply provide a well-known manner in which the diamond abrasive particles are easily fixed to the grinding apparatus, such that the grindstones can rotate at a high speed (see paragraph [0045] of Kobayashi et al. (US 2011/0039476 A1)). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 7, 9, 11-13, 15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,783,921 B2 in view of Kaneko (US 2003/0175471 A1) and Fukumoto (WO 2013/099082 A1). 
Claims 2, 5, 6, 8, 10, 14, 16, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,783,921 B2 in view of Kaneko (US 2003/0175471 A1) and Fukumoto (WO 2013/099082 A1), as applied to claim 1 above, and further in view of Kobayashi et al. (US 2011/0039476 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because, even though claims 1-20 of U.S. Patent No. 10,783,921 B2 do not claim a method of manufacturing the ring-shaped glass spacer as set forth therein, such a process is well-known and utilized in the magnetic disk drive art, for the reasons set forth as follows:
That is, as per claim 1 of the instant application, U.S. Patent No. 10,783,921 B2 claims a ring-shaped glass spacer to be arranged in contact with a magnetic disk in a hard disk drive apparatus (see claim 1 of U.S. Patent No. 10,783,921 B2).
As per claim 7 (as well as claims 8-10) of the instant application, U.S. Patent No. 10,783,921 B2 further claims a surface roughness Ra of the main surfaces of the ring-shaped glass blank is not larger than 1.0 µm, and an average inclination ΔRa of the main surfaces that is obtained using the following Equation (1) is at least 0.02,

    PNG
    media_image1.png
    76
    163
    media_image1.png
    Greyscale

here, dzi/dX is expressed by the following Equation (2), ΔX represents a data interval (µm) between measurement data pieces of surface roughness, zi (i is a natural number) represents the i-th measurement data piece, and n represents a total number (n > 6) of measurement data pieces

    PNG
    media_image2.png
    56
    409
    media_image2.png
    Greyscale




See claim 1 of U.S. Patent No. 10,783,921 B2.
However, as per claim 1 of the instant application, U.S. Patent No. 10,783,921 B2 does not claim a well-known manner of making such the claimed ring-shaped glass spacer.
That is, U.S. Patent No. 10,783,921 B2 does not claim a grinding process wherein the grinding includes using grinding pads that include diamond particles as fixed abrasive particles.  
	However, grinding glass-bank surfaces for components used in magnetic disk drives, inclusive of using grinding pads that include diamond particles as fixed abrasive particles, is ubiquitous and well-known in the art.
As per claim 1, Kaneko (US 2003/0175471 A1) discloses a method for manufacturing a ring-shaped glass spacer (e.g., 5) to be arranged in contact with a magnetic disk (e.g., 11) in a hard disk drive apparatus (e.g., "magnetic disk drive" - see paragraphs [0002, 0004]), the method comprising: preparing a ring-shaped glass blank (e.g., 3); and grinding main surfaces (e.g., 10) of the ring-shaped glass blank (3) (e.g., see, inter alia, paragraph [0032]).
Additionally, as per claims 3 (and claim 5), further comprising performing shape processing on the ring-shaped glass blank to provide a transitional surface between at least one of the main surfaces (10) of the ring- shaped glass blank (3) and one of an outer circumferential edge surface and an inner circumferential edge surface - see the formation of chamfered edge surfaces of the glass ring blank - inter alia, paragraph [0042].  
	Additionally, as per claims 4 (and claim 6), wherein the transitional surface is a chamfered surface - see the formation of chamfered edge surfaces of the glass ring blank - inter alia, paragraph [0042].  
Additionally still, as per claims 11-13, 15, 17 (and claims 14, 16, 18), further comprising forming a conductive film (e.g., 20) on at least one of the main surfaces (10) of the glass spacer (5) - see Fig. 4; paragraph [0046].
	Thus, given the express teachings and motivations, as espoused by Kaneko (US 2003/0175471 A1) for manufacturing the analogous ring-shaped glass spacer as claimed by U.S. Patent No. 10,783,921 B2 does not claim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of U.S. Patent No. 10,783,921 B2, to provide and claim the grinding process of Kaneko (US 2003/0175471 A1) as grinding the main surfaces of the ring-shaped glass blank by using grinding pads, in order to advantageously minimize the time, labor and production costs of manufacturing the ring-shaped glass spacers of the claimed invention of U.S. Patent No. 10,783,921 B2 (e.g., see paragraphs [0012, 0014] of Kaneko (US 2003/0175471 A1)).
	Additionally, as per claim 1, U.S. Patent No. 10,783,921 B2 does not claim, and Kaneko (US 2003/0175471 A1) remains silent with regard to wherein the grinding includes using grinding pads that include diamond particles as fixed abrasive particles.  
However, grinding glass-bank surfaces for components used in magnetic disk drives, using grinding pads that include diamond particles as fixed abrasive particles, is ubiquitous and well-known in the art.
	As just one example, Fukumoto (WO 2013/099082 A1) discloses, in the same field of endeavor of U.S. Patent No. 10,783,921 B2, a method for manufacturing glass substrates used in magnetic hard disk drives, wherein, as per claim 1, a method for grinding the glass substrate surfaces of substrates used within magnetic hard disk drives, comprises: preparing a ring-shaped glass blank (e.g., 1); and grinding main surfaces of the ring-shaped glass blank by using grinding pads that include diamond particles as fixed abrasive particles (e.g., see, inter alia, p. 11, ll. 16-20 - under the heading "[First grinding process]" of enclosed translation of Fukumoto (WO 2013/099082 A1)).
Given the express teachings and motivations, as espoused by Fukumoto (WO 2013/099082 A1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of U.S. Patent No. 10,783,921 B2, to provide a grinding process of U.S. Patent No. 10,783,921 B2 to make the ring-shaped glass spacer, as grinding the main surfaces of the ring-shaped glass blank by using grinding pads that include diamond particles as fixed abrasive particles, as shown by Fukumoto (WO 2013/099082 A1), in order to advantageously minimize surface defects of the glass substrate for HDD glass substrates, while further using a well-known double-sided polishing pad machine having diamond abrasive particles, to process the glass substrate blank to a desired surface roughness - e.g., see, inter alia, p. 11, ll. 16-20 - under the heading "[First grinding process]" of enclosed translation of Fukumoto (WO 2013/099082 A1). 
Regarding the rejection of claim 2 (and claims 5, 6, 8, 10, 14, 16, 18 dependent thereon, with the limitations addressed, supra) on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,783,921 B2 in view of Kaneko (US 2003/0175471 A1) and Fukumoto (WO 2013/099082 A1), as applied to claim 1 above, and further in view of Kobayashi et al. (US 2011/0039476 A1), as per claim 2, U.S. Patent No. 10,783,921 B2 does not claim (in combination with Kaneko (US 2003/0175471 A1) in view of Fukumoto (WO 2013/099082 A1)), wherein the grinding of the main surfaces of the ring-shaped glass blank is performed by using grinding pads each including, as each of the fixed abrasive particles, an aggregate formed by bonding the diamond particles through vitrification.  
	However, fixing such diamond abrasive fixed particles (as shown by Fukumoto (WO 2013/099082 A1)) through vitrification, is well-known and ubiquitous in the diamond pad grinding art.
As just one example, Kobayashi et al. (US 2011/0039476 A1) discloses an analogous double-sided grinding apparatus, using diamond abrasive grains, as Fukumoto (WO 2013/099082 A1), but further evidences the well-known practice of fixing such diamond abrasive particles through vitrification (e.g., see paragraph [0045] of Kobayashi et al. (US 2011/0039476 A1)).
Given the express teachings and motivations, as espoused by Kobayashi et al. (US 2011/0039476 A1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of U.S. Patent No. 10,783,921 B2, to claim the double-sided grinding apparatus, using diamond abrasive grains, as disclosed by Fukumoto (WO 2013/099082 A1) (as applied to Kaneko (US 2003/0175471 A1)), such that diamond abrasive fixed particles of such a grinding apparatus, are fixed through vitrification, as taught by Kobayashi et al. (US 2011/0039476 A1), in order to simply provide a well-known manner in which the diamond abrasive particles are easily fixed to the grinding apparatus, such that the grindstones can rotate at a high speed (see paragraph [0045] of Kobayashi et al. (US 2011/0039476 A1)). 

Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 20 of U.S. Patent No. 11,244,706 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because, as per claim 1 of the instant application, U.S. Patent No. 11,244,706 B2 also claims a method for manufacturing a ring-shaped glass pacer, to be arranged in contact with a magnetic disk in a hard disk drive apparatus, wherein a surface roughness Ra of a main surface of the glass spacer that comes into contact with the magnetic disk is not larger than 1.0 µm, and an average inclination RΔa of the main surface that is obtained using the following Equation (1) is at least 0.02, 



    PNG
    media_image3.png
    79
    199
    media_image3.png
    Greyscale



here, dzi/dX is expressed by the following Equation (2), ΔX represents a data interval (µm) between measurement data pieces of surface roughness, zi (i is a natural number) represents the i-th measurement data piece, and n represents a total number (n > 6) of measurement data pieces 



    PNG
    media_image4.png
    71
    490
    media_image4.png
    Greyscale

The claim differences arise in the ranges set forth in claim 1 of the instant application, which is now broader in scope (with no upper limit on the average inclination) than U.S. Patent No. 11,244,706 B2. 
Thus, the claim scope of the instant application is met by (anticipating) the claim scope of U.S. Patent No. 11,244,706 B2.
Additionally still, such claimed ranges differences (including a closeness of ranges and/or endpoint overlap) between conflicting claimed ranges, have been held to be prima facie obvious. That is, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
For a fuller discussion, see MPEP 2144.05, which states in part:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08.
A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). The patent claim at issue was directed to a weight plate having 3 elongated openings that served as handles for transporting the weight plate. Multiple prior art patents each disclosed weight plates having 1, 2 or 4 elongated openings. 392 F.3d at 1319, 73 USPQ2d at 1226. The court stated that the claimed weight plate having 3 elongated openings fell within the "range" of the prior art and was thus presumed obvious. 392 F.3d at 1322, 73 USPQ2d at 1228. The court further stated that the "range" disclosed in multiple prior art patents is "a distinction without a difference" from previous range cases which involved a range disclosed in a single patent since the "prior art suggested that a larger number of elongated grips in the weight plates was beneficial… thus plainly suggesting that one skilled in the art look to the range appearing in the prior art." Id.

As such, claim 1 of the instant application is seen to be rendered obvious over claim 19 of U.S. Patent No. 11,244,706 B2, by anticipating, being broader and fully encompassing claim 19 of U.S. Patent No. 11,244,706 B2.
Additionally, dependent claim 11 of the instant application corresponds to claim 20 of U.S. Patent No. 11,244,706 B2.

Claims 1, 3, 4, 7, 9, 11-13, 15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,244,706 B2 in view of Kaneko (US 2003/0175471 A1) and Fukumoto (WO 2013/099082 A1). 
Claims 2, 5, 6, 8, 10, 14, 16, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,244,706 B2 in view of Kaneko (US 2003/0175471 A1) and Fukumoto (WO 2013/099082 A1), as applied to claim 1 above, and further in view of Kobayashi et al. (US 2011/0039476 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because, even though claims 1-18 of U.S. Patent No. 11,244,706 B2 do not claim a method of manufacturing the ring-shaped glass spacer as set forth therein, such a process is well-known and utilized in the magnetic disk drive art, for the reasons set forth as follows:
That is, as per claim 1 of the instant application, U.S. Patent No. 11,244,706 B2 claims a ring-shaped glass spacer to be arranged in contact with a magnetic disk in a hard disk drive apparatus (see claim 1 of U.S. Patent No. 10,783,921 B2).
As per claim 7 (as well as claims 8-10) of the instant application, U.S. Patent No. 11,244,706 B2 further claims a surface roughness Ra of the main surfaces of the ring-shaped glass blank is not larger than 1.0 µm, and an average inclination ΔRa of the main surfaces that is obtained using the following Equation (1) is at least 0.02,

    PNG
    media_image1.png
    76
    163
    media_image1.png
    Greyscale

here, dzi/dX is expressed by the following Equation (2), ΔX represents a data interval (µm) between measurement data pieces of surface roughness, zi (i is a natural number) represents the i-th measurement data piece, and n represents a total number (n > 6) of measurement data pieces

    PNG
    media_image2.png
    56
    409
    media_image2.png
    Greyscale




See claim 1 of U.S. Patent No. U.S. Patent No. 11,244,706 B2.
However, as per claim 1 of the instant application, U.S. Patent No. 11,244,706 B2 does not claim a well-known manner of making such the claimed ring-shaped glass spacer.
That is, U.S. Patent No. 11,244,706 B2 (as per claims 1-18 of U.S. Patent No. 11,244,706 B2) does not claim a grinding process wherein the grinding includes using grinding pads that include diamond particles as fixed abrasive particles.  
	However, grinding glass-bank surfaces for components used in magnetic disk drives, inclusive of using grinding pads that include diamond particles as fixed abrasive particles, is ubiquitous and well-known in the art.
As per claim 1, Kaneko (US 2003/0175471 A1) discloses a method for manufacturing a ring-shaped glass spacer (e.g., 5) to be arranged in contact with a magnetic disk (e.g., 11) in a hard disk drive apparatus (e.g., "magnetic disk drive" - see paragraphs [0002, 0004]), the method comprising: preparing a ring-shaped glass blank (e.g., 3); and grinding main surfaces (e.g., 10) of the ring-shaped glass blank (3) (e.g., see, inter alia, paragraph [0032]).
Additionally, as per claims 3 (and claim 5), further comprising performing shape processing on the ring-shaped glass blank to provide a transitional surface between at least one of the main surfaces (10) of the ring- shaped glass blank (3) and one of an outer circumferential edge surface and an inner circumferential edge surface - see the formation of chamfered edge surfaces of the glass ring blank - inter alia, paragraph [0042].  
	Additionally, as per claims 4 (and claim 6), wherein the transitional surface is a chamfered surface - see the formation of chamfered edge surfaces of the glass ring blank - inter alia, paragraph [0042].  
Additionally still, as per claims 11-13, 15, 17 (and claims 14, 16, 18), further comprising forming a conductive film (e.g., 20) on at least one of the main surfaces (10) of the glass spacer (5) - see Fig. 4; paragraph [0046].
	Thus, given the express teachings and motivations, as espoused by Kaneko (US 2003/0175471 A1) for manufacturing the analogous ring-shaped glass spacer as claimed by U.S. Patent No. 11,244,706 B2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of U.S. Patent No. 11,244,706 B2, to provide and claim the grinding process of Kaneko (US 2003/0175471 A1) as grinding the main surfaces of the ring-shaped glass blank by using grinding pads, in order to advantageously minimize the time, labor and production costs of manufacturing the ring-shaped glass spacers of the claimed invention of U.S. Patent No. 11,244,706 B2 (e.g., see paragraphs [0012, 0014] of Kaneko (US 2003/0175471 A1)).
	As per claim 1, however, Kaneko (US 2003/0175471 A1) remains silent with regard to wherein the grinding includes using grinding pads that include diamond particles as fixed abrasive particles.  
However, grinding glass-bank surfaces for components used in magnetic disk drives, using grinding pads that include diamond particles as fixed abrasive particles, is ubiquitous and well-known in the art.
	As just one example, Fukumoto (WO 2013/099082 A1) discloses, in the same field of endeavor of U.S. Patent No. 11,244,706 B2, a method for manufacturing glass substrates used in magnetic hard disk drives, wherein, as per claim 1, a method for grinding the glass substrate surfaces of substrates used within magnetic hard disk drives, comprises: preparing a ring-shaped glass blank (e.g., 1); and grinding main surfaces of the ring-shaped glass blank by using grinding pads that include diamond particles as fixed abrasive particles (e.g., see, inter alia, p. 11, ll. 16-20 - under the heading "[First grinding process]" of enclosed translation of Fukumoto (WO 2013/099082 A1)).
Given the express teachings and motivations, as espoused by Fukumoto (WO 2013/099082 A1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of U.S. Patent No. 11,244,706 B2, to provide a grinding process of U.S. Patent No. 11,244,706 B2 to make the ring-shaped glass spacer, as grinding the main surfaces of the ring-shaped glass blank by using grinding pads that include diamond particles as fixed abrasive particles, as shown by Fukumoto (WO 2013/099082 A1), in order to advantageously minimize surface defects of the glass substrate for HDD glass substrates, while further using a well-known double-sided polishing pad machine having diamond abrasive particles, to process the glass substrate blank to a desired surface roughness - e.g., see, inter alia, p. 11, ll. 16-20 - under the heading "[First grinding process]" of enclosed translation of Fukumoto (WO 2013/099082 A1). 
Regarding the rejection of claim 2 (and claims 5, 6, 8, 10, 14, 16, 18 dependent thereon, with the limitations addressed, supra) on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,244,706 B2 in view of Kaneko (US 2003/0175471 A1) and Fukumoto (WO 2013/099082 A1), as applied to claim 1 above, and further in view of Kobayashi et al. (US 2011/0039476 A1), as per claim 2, U.S. Patent No. 11,244,706 B2 does not claim (as per claims 1-18 of U.S. Patent No. 11,244,706 B2 ) (in combination with Kaneko (US 2003/0175471 A1) in view of Fukumoto (WO 2013/099082 A1)), wherein the grinding of the main surfaces of the ring-shaped glass blank is performed by using grinding pads each including, as each of the fixed abrasive particles, an aggregate formed by bonding the diamond particles through vitrification.  
	However, fixing such diamond abrasive fixed particles (as shown by Fukumoto (WO 2013/099082 A1)) through vitrification, is well-known and ubiquitous in the diamond pad grinding art.
As just one example, Kobayashi et al. (US 2011/0039476 A1) discloses an analogous double-sided grinding apparatus, using diamond abrasive grains, as Fukumoto (WO 2013/099082 A1), but further evidences the well-known practice of fixing such diamond abrasive particles through vitrification (e.g., see paragraph [0045] of Kobayashi et al. (US 2011/0039476 A1)).
Given the express teachings and motivations, as espoused by Kobayashi et al. (US 2011/0039476 A1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of U.S. Patent No. 11,244,706 B2, to claim the double-sided grinding apparatus, using diamond abrasive grains, as disclosed by Fukumoto (WO 2013/099082 A1) (as applied to Kaneko (US 2003/0175471 A1)), such that diamond abrasive fixed particles of such a grinding apparatus, are fixed through vitrification, as taught by Kobayashi et al. (US 2011/0039476 A1), in order to simply provide a well-known manner in which the diamond abrasive particles are easily fixed to the grinding apparatus, such that the grindstones can rotate at a high speed (see paragraph [0045] of Kobayashi et al. (US 2011/0039476 A1)). 

Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including glass blanks used in magnetic disk drives, are ground with fixed abrasives formed of sheets or pads including diamond particles.
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/            Primary Examiner, Art Unit 2688